Citation Nr: 0913305	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  04-18 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from February 13, 1977 to June 28, 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.  In that decision, the RO denied service 
connection for schizophrenia (also claimed as a nerve 
condition).  

In October 2006, the Board remanded this claim for additional 
development.  In September 2007, the Board denied the claim.  
The appellant subsequently filed a timely appeal of the 
Board's September 2007 decision with the United States Court 
of Appeals for Veterans Claims (Court).  In October 2008, the 
Court granted the parties' joint motion for remand and 
remanded the issue to the Board for re-adjudication 
consistent with the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The appellant contends that his currently diagnosed 
schizophrenia was present during his ACDUTRA.  Private 
medical records dating to 1994 show a current diagnosis.  At 
his decision review officer hearing in April 2005, the 
appellant stated he was hearing voices during his ACDUTRA.  

The appellant's service treatment records are silent for 
complaints or findings related to schizophrenia.  He was 
separated from service on June 28, 1977.  Private medical 
records show the appellant was admitted to the hospital for 
treatment on August 12, 1977 and eventually released with a 
diagnosis of schizophrenia several weeks later.  

An August 1977 discharge summary relates that the appellant 
was first noted to act strangely while on leave from the Army 
in April 1977.  The appellant's family noted that "he talked 
quite a bit but didn't make any sense."  An August 18, 1977 
progress note also states the same; another note dated August 
12 suggest the appellant was "considered well" until he 
came home from the military in June 1977.  

Two statements, written by two of the appellant s sisters and 
received in May 2005, assert that the appellant was suffering 
from symptoms of schizophrenia during April 1977 when he was 
home on leave.  One sister stated she observed the appellant 
standing over her children early in the morning on more than 
one occasion.  She reported that he "would come into my room 
and make sounds like an infant"; he told her he was afraid 
people were after him; he could not seem to distinguish 
reality from a television soap opera; and he was afraid to 
take a bath.  The other sister stated that the appellant 
accused her and other family members of "doing things to 
him."  She observed the appellant sitting in an area of the 
house for a long period time making loud sounds.  She stated 
the appellant once stood behind her and threatened to harm 
her with an object.  

The Board needs a medical opinion in order to determine 
whether the appellant s currently diagnosed schizophrenia is 
related to his service.  

Accordingly, the case is REMANDED for the following action:  

1.  Schedule the appellant for a VA 
examination to determine the nature, 
extent, and etiology of any psychiatric 
disorder that he may have.  The claims 
folder and a copy of this remand must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated testing should be conducted.  
All pertinent pathology should be noted in 
the examination report.  



For any psychiatric disorder found, the 
examiner should indicate whether there is 
a 50 percent probability or greater that 
clinical onset began in service or is 
otherwise related to ACDUTRA.  In the case 
of a psychosis, the examiner should state 
whether it manifested within the appellant 
s period of ACDUTRA: February 1977 to June 
1977.  The examiner should address the 
service and post-service medical records.  
Complete rationale should be given for all 
opinions reached.  

2.  Thereafter, the agency of original 
jurisdiction should re-adjudicate the 
claim for service connection for 
schizophrenia.  If the decision remains in 
any way adverse to the appellant, he and 
his representative should be provided with 
a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 




appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

